      Case 2:15-cr-00707-SRB Document 633 Filed 12/11/19 Page 1 of 2



 1
 2
 3
 4
 5
 6                      IN THE UNITED STATES DISTRICT COURT
 7                               FOR THE DISTRICT OF ARIZONA
 8
 9   United States of America,                         No. CR-15-00707-001-PHX-SRB
10                  Plaintiff,                         ORDER
11   v.
12   Abdul Malik Abdul Kareem,
13                  Defendant.
14
15          Pending before the Court is Defendant’s Motion to Exceed Page Limitation Re Post-
16   Hearing Memorandum to which the Government responded in opposition. The Defendant
17   filed a reply. The motion will be denied as moot because the Court is striking Defendant’s
18   84-page Post-Hearing Supplement to Motion to Dismiss and for a New Trial as a filing not
19   requested by the Court and for which Defendant did not seek leave to file. Numerous briefs
20   and hundreds of pages have previously been filed in connection with the pending Motion
21   for New Trial. A two-day evidentiary hearing was held and arguments were held on a third
22   day. No post-trial memoranda were requested nor would the Court have allowed them as
23   adequate briefing of the issues had already been filed.
24          IT IS ORDERED denying as moot Defendant’s Motion to Exceed Page Limitation
25   of Re Post-Hearing Memorandum. (Doc. 628)
26   ...
27   ...
28
      Case 2:15-cr-00707-SRB Document 633 Filed 12/11/19 Page 2 of 2



 1         IT IS FURTHER ORDERED striking Defendant’s Supplement to Motion to
 2   Dismiss and for a New Trial. (Doc. 629)
 3
 4         Dated this 11th day of December, 2019.
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                               -2-
